— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered June 28, 1988, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Christina D’Amato-Arvoy is relieved as attorney for the defendant and she is directed to turn over all papers in her possession to new counsel assigned herein; and it is further,
Ordered that Stephanie Knowles, of 475 17th Street, Brooklyn, N.Y. 11215, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this court, the defendant was granted leave to prosecute the appeal on the original papers *373(including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which she seeks to be relieved of the assignment to prosecute this appeal. Annexed to the Anders brief is a copy of a letter from the defendant to her outlining an issue which he wanted to raise on appeal. Additionally, counsel in her brief relates the fact that the defendant seeks to raise another issue on appeal. Nevertheless, in the Anders brief counsel at some length rejected those potential issues as frivolous. As the Court of Appeals observed under similar circumstances in People v Vasquez (70 NY2d 1, 4), counsel thereby disparaged the claims her client wanted addressed and "for all practical purposes, precluded [her] client [if he was so advised] from presenting them effectively in a pro se brief’. Accordingly, new counsel must be assigned and consideration of the appeal deferred until the filing of further briefs. Thompson, J. P., Kunzeman, Eiber and Rosenblatt, JJ., concur.